Order entered July 10, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00476-CV

                                   LYNDA BLISS, Appellant

                                                 V.

                        BANK OF AMERICA, N.A., ET AL., Appellees

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-04804-2016

                                             ORDER
       Before the Court is appellant’s July 5, 2018 unopposed second motion for an extension of

time to file a brief. We GRANT the motion and extend the time to August 6, 2018. We caution

appellant that further requests for extension will be disfavored.


                                                       /s/    ADA BROWN
                                                              JUSTICE